On the Merits.
Having disposed of defendants’ plea of prescription, it becomes necessary to examine the validity of the tax sale by which defendants claim the ownership of the forty acres of land in controversy. The defendants have assumed the position of plaintiffs in a petitory action. They have set up this tax deed as the sole basis of their title. The plaintiffs in the ease, who are in the position of defendants in the petitory action, have attacked the validity of the tax sale, alleging that no legal notice was given by the sheriff before advertising the said property for sale for delinquent taxes. The proof is overwhelming that plaintiffs had been in the actual, corporeal, and undisputed possession of the land for more than forty-five years at the time of the tax sale. This establishes their title to the property, and they were, therefore, the “tax debtors” and under the law were the ones entitled to receive notice of the intended sale for delinquent taxes. In the case of In re Lafferranderie, 114 La. 6, 37 So. 990, it was held:
“A tax sale should be made only after giving notice to the delinquent. The delinquent referred to is the owner actually in possession on the day that proceedings are taken to advertise and sell the property for taxes due thereon.”
No pretense is made that any notice was sent to any one of the plaintiffs. Under the plain letter of the law, as stated in the above citation, the plaintiffs and no one else were entitled 'to receive the notice required by law with reference to the sale of this property for delinquent taxes. The only notice sent was addressed to W. T. Fortson Succ’n, Bethany, La. Even though, for the sake of the argument, we should concede that the succession of W. T. Fortson should have been notified, the notice sent was wholly insufficient. It should have been addressed one to each of the heirs of W. T. Fortson, or to the administrator of the succession, if there were one. The notice as sent amounts to no notice at all.
Since no notice whatever was sent to the plaintiffs or any of them, who, under the law, were the “delinquent tax debtors,” and since even the pretended notice addressed to W. T. Fortson Succ’n amounts to no notice at all, the irresistible conclusion is that the tax sale under which the defendants claim the ownership of the land in controversy is void, and confers no rights on the defendants.
For the reasons assigned, it is therefore ordered, adjudged, and decreed that the judgment appealed from be, and the same is hereby, avoided and reversed, and it is ordered that the tax sale of the S. W. ¾ of the S. E. ½, Section 10, Township 15 North, Range 16 West, Caddo parish, La., for taxes of 1923, as recorded’ in Book 155, page 668 of the Conveyance Records of Caddo parish, be annulled, set aside, and canceled. It is further ordered, adjudged, and decreed that the plea of three years’ prescription filed by the defendants be, and the same is hereby, overruled, and that the plaintiffs, Silas H. Hudson, John B. Hudson, Joseph R. Hudson, Harmon Hudson, Norman Hudson, Mrs. Emma Hudson Ingram, and Mrs. Mattie Hudson Hall, be, and they are hereby, recognized as the true and lawful owners of the said property. It is further ordered that the defendants pay all costs in both courts.